Jay Patrick Mellen appeals from a judgment of a single justice of this court denying his petition for relief from an adverse ruling in a summary process action in the District Court Department. The single justice treated the petition as one brought pursuant to G. L. c. 211, § 3, to which Mellen makes no objection. Mellen has filed a brief that contains much information and argument, but he does not appear to challenge the action of the single justice. See Mass. R. A. P. 16 (a) (4), as amended, 367 Mass. 921 (1975). With respect to the underlying judgment in the summary process action, Mellen was entitled to an appeal to the Appellate Division of the District Court. See G. L. c. 231, § 108. Accordingly, relief under G. L. c. 211, § 3, is not available. See Driscoll v. T.R. White Co., 441 Mass. 1009, 1010 (2004) (“This court’s extraordinary powers under G. L. c. 211, § 3, are reserved for circumstances where there is no adequate, alternative remedy”).

Judgment affirmed.